Citation Nr: 9906279	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  95-22 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 27, 
1990, for the assignment of a total disability rating for 
compensation based upon individual unemployability due to 
service-connected disability.

2.  Entitlement to special monthly compensation based upon 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from April 1994 and September 1995 rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, respectively, 
granted a total disability rating for compensation based upon 
unemployability, effective March 27, 1990, and denied 
entitlement to special monthly compensation.


FINDINGS OF FACT

1.  The veteran last worked in 1970.

2.  Service connection for essential tremors was granted in 
1984. 

3.  By Board decision in April 1989, a total disability 
rating for compensation based upon individual unemployability 
due to service-connected disability was denied.  On March 8, 
1990, the Chairman of the Board denied a motion for 
reconsideration.

4.  A physician's statement, dated March 23, 1990, was 
received by the RO on March 27, 1990, thus commencing a new 
claim for increased rating/total disability rating for 
compensation based upon unemployability.  The physician's 
statement established that, as of the date of writing, the 
veteran was unemployable.

5.  By Board decision in March 1994, the veteran was awarded 
a total disability rating for compensation based upon 
individual unemployability; in implementing that decision by 
rating decision in April 1994, the RO assigned an effective 
date of March 27, 1990, the date of filing of the claim.

6.  The veteran is not so helpless as to be in need of 
regular aid and attendance, nor is he housebound.

CONCLUSIONS OF LAW

1.  The veteran is entitled to an earlier effective date, of 
March 23, 1970, for a total disability rating for 
compensation based upon unemployability.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).

2.  The veteran is not entitled to special monthly 
compensation based upon need for regular aid and attendance 
or being housebound.  38 U.S.C.A. § 1114 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1984, the Board found the veteran was entitled to 
service connection for an essential tremor, affecting the 
hands.  The veteran had originally commenced a claim for 
service connection for tremors in November 1970, and had been 
denied by a rating decision in May 1971, confirmed by the 
Board in December 1971.  Claims for reopening on the basis of 
new and material evidence were denied by the Board in 
February 1973, confirmed in April 1974 after reconsideration, 
and in September 1975, January 1977, January 1979, January 
1981, and March 1983.  

We note that, in the June 1984 Board decision, the panel 
reported that, while all members of the panel agreed that 
neither error in the prior determination, nor a new factual 
basis warranting allowance, existed, two members of the panel 
found that the evidence, nevertheless, in its entirety, 
afforded a valid basis for a difference of opinion as to the 
meaning and interpretation of the history and data reported 
immediately prior to discharge from service, and in 1947 and 
1949, and therefore it was recommended to the Chairman of the 
Board that service connection for essential tremor be allowed 
administratively on the basis of difference of opinion.  The 
Chairman approved administrative allowance of service 
connection for essential tremor.  It was further reported 
that, inasmuch as the allowance was a matter of 
administrative discretion, it was subject to all conditions 
relating thereto, including those concerning effective dates 
of awards, which precluded retroactive benefits in 
administrative grants of that nature.  The effective date, 
upon the Chairman's approval, was to be August 11, 1983, the 
date of receipt of the reopened claim.  

By rating decision in December 1984, the Board's June 1984 
decision was implemented, and a 30 percent rating, per 
Diagnostic Code 8099-8004, was assigned for the service-
connected essential tremor.  

The veteran appealed the rating and, by Board decision in 
September 1986, an increased rating, to 70 percent, per 
Diagnostic Code 9407, was granted.  The Board noted a 
reference in the file to a claim for a total disability 
rating for compensation based upon unemployability, but noted 
that it was not an issue currently on appeal.

The veteran submitted an application for increased 
compensation based upon unemployability in September 1986.  A 
VA Form 21-4192, dated in November 1986, from the veteran's 
last employer, indicates the veteran had been receiving 
retirement benefits since September 1970.  A rating decision 
in December 1986 denied a total disability rating for 
compensation based upon unemployability; the RO found that it 
had not been demonstrated that the veteran's employment was 
terminated solely on account of his service-connected 
disability.  The veteran appealed.  

In August 1987, the Board remanded the case for further 
development to include a VA neurological examination.  

A VA Form 21-4192, dated in October 1987, from the veteran's 
employer, indicates the veteran had been in management and 
had last worked August 31, 1970.  The reason for termination 
was retirement, and, in the space of the form provided for 
concessions made to the employee by reason of disability, the 
employer indicated "records archived - unknown."  

VA examinations were conducted in November and December 1987, 
and in April 1988.  

When before the Board again in April 1989, the claim for a 
total disability rating for compensation based on 
unemployability was denied.  The Board found that the 
service-connected essential tremors were not sufficiently 
disabling so as to preclude all forms of substantially 
gainful work.  

By letter to the veteran dated March 8, 1990, the Chairman of 
the Board of Veterans' Appeals advised that the veteran's 
motion for reconsideration was denied.  The Chairman further 
advised that, if new evidence were obtained which the veteran 
believed showed that the claim should be granted, the new 
evidence should be submitted to the VA facility having 
original jurisdiction.  

Received at the RO on March 27, 1990, was a March 23, 1990, 
report of the veteran's private physician, Harry P. 
Palkovitz, M.D.  (Numerous earlier reports of Dr. Palkovitz 
are of record.)  The physician reported that he had known the 
veteran since April of 1973, at which time the veteran had a 
tremor which apparently began when he was in the service.  He 
stated that, at first, the tremor had responded to 
medication, but then no longer did.  The veteran had 
undergone a thalamotomy in 1983, but there was no improvement 
in his symptoms.  The physician reported that the veteran had 
had a relentlessly progressive course with significant 
worsening of his tremor and, at present, was totally 
incapacitated and was not capable of performing any type of 
gainful employment.  

Rating decision in April 1990 confirmed and continued the 70 
percent rating for essential tremors.  

Another report of Dr. Palkovitz was received in May 1990, and 
the rating was confirmed and continued by rating decision in 
July 1990.  The veteran appealed.  

In June 1992, the Board remanded the case for further 
development to include a social and industrial survey, a VA 
neurological examination, and consideration of the veteran's 
entitlement to a total disability rating for compensation 
based upon individual unemployability.  

The veteran underwent VA examinations in July and December 
1992, and an additional addendum report was provided in April 
1993.  Report of July 1992 indicates the veteran was 
currently 84 years old and his tremor was much worse than it 
was in 1972.  It was inconceivable, due to age and the 
tremor, that the veteran could get a job doing anything.  The 
report also indicated that the veteran could not button his 
shirt without assistance, could not drink out of a cup or 
glass and had to use a straw, was not able to drive, and 
could not write or use a keyboard.  He needed assistance for 
most of his everyday activities.  Social and industrial 
survey of December 1992 indicates the veteran was clearly 
unemployable and had severe difficulty with social 
interaction due to his disabilities.  

By rating decision and supplemental statement of the case of 
June 1993, an increased schedular rating and a total 
disability rating for compensation based upon individual 
unemployability were denied by the RO.

The Board, in a decision of March 1994, granted a total 
disability rating for compensation based upon individual 
unemployability.  In its decision, the Board cited the March 
and May 1990 reports of Dr. Palkovitz, and the July and 
December 1992, and April 1993, reports of VA, and determined 
that the preponderance of the evidence demonstrated that the 
service-connected essential tremors had advanced in severity 
since the last decision by the Board (April 1989) and now 
rendered him unemployable, without considering his age.  

As stated previously, an RO rating decision in April 1994, 
implementing the Board's decision, granted a total disability 
rating for compensation based upon individual 
unemployability.  The effective date was established at March 
27, 1990.  The veteran appealed the effective date issue and 
claimed he was entitled to an effective date in 1970, when he 
stopped working.  

A report of Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance was received at the RO in 
August 1995.  The veteran was 87 years old.  He was not 
accompanied to the place of examination.  He had a halting 
gait.  He had gross tremor in the hands, had no problems with 
feeding, and could button clothes with difficulty.  He was a 
falling risk.  It was reported that he could walk one block 
without the assistance of another person.  He used a cane for 
ambulation within his apartment, and an electric scooter for 
ambulation outside.  He had to go a half a mile to an eating 
hall two times a day and used the scooter.  The physician 
concluded that daily skilled services were not indicated.  

By rating action of September 1995, the RO denied entitlement 
to special monthly compensation based upon need for regular 
aid and attendance or being housebound.  The veteran filed a 
notice of disagreement in October 1995, and was provided a 
statement of the case that same month.

A report of Stephen J. Falchek, M.D., of the Department of 
Neurology at VAMC Pittsburgh, dated in April 1996, was 
received in May 1996.  Dr. Falchek reported that the veteran 
had history of intention tremor for greater than 40 years, 
history of a carotid endarterectomy due to stenosis 
discovered as a consequence of a transient ischemic 
attack/small stroke in January 1995, and a history of 
peripheral neuropathy comprising a burning sensation in his 
feet.  He was a resident at Sherwood Oaks.  The physician 
reported that the veteran was incapacitated by his symptoms, 
was unable to perform simple tasks such as buttoning buttons 
with facility and had difficulty drinking from a glass.  He 
also could not write or use a keyboard.  He used a motor 
scooter to get to his daily meals.  Without the assistance of 
this device, he was essentially housebound.  The physician 
reported that, in view of the veteran's complex of problems, 
he should be considered fully incapacitated and in need of 
the assistance of others for his daily functioning.

A supplemental statement of the case in May 1996 confirmed 
the denial of special monthly compensation based on need for 
aid and attendance or being housebound.  The RO noted that 
Dr. Falchek's report was in conflict with the VA examination 
which found the veteran was able to feed himself and button 
with difficulty.  The RO also noted that prior evidence did 
not show tremors of the lower extremities and it appeared 
that any difficulty with ambulation was due to non-service-
connected disabilities.  

Further examination for regular aid and attendance/housebound 
status was performed in August 1996.  The veteran had lived 
at Sherwood Oaks, a convalescent care home, for about one 
year, since his spouse died.  He was driven to the 
examination, as he could not drive anymore.  He reported that 
he fed himself, dressed himself, needed aid with complete 
body bathing, used an electric razor, had self bowel/bladder 
elimination patterns, and needed someone to wash his clothes.  
He could ambulate short distances with a standard cane; he 
took slow short steps and his balance was OK, but he was at 
risk of falling.  He could go a possible maximum of 100 feet 
with his cane by himself.  He reported that he could not 
write, had to use a straw to drink, could not cook, needed a 
scooter to go anywhere, and needed a cane around his 
apartment.  A typical day included traveling around the 
grounds in his scooter.  As for diagnoses, the examiner 
reported the veteran had essential tremors, was frail and 
elderly, and was a poor ambulator, needing assistive devices.  
Finally, the examiner reported that the veteran's limitations 
to performing self care were certainly due in part to his 
service-connected disability of tremors, and his advancing 
age was also a factor.

II.  Analysis

Entitlement to an effective date earlier than March 27, 1990, 
for the assignment of a total disability rating for 
compensation based upon individual unemployability.

The veteran and his representative contend that the veteran's 
total disability rating for compensation, based upon 
individual unemployability, should be effective from the day 
he stopped working in 1970, claiming that he stopped working 
at that time due to his service-connected essential tremors.

As mentioned above, a total disability rating for 
compensation based upon individual unemployability was denied 
by a final Board decision in April 1989, and a motion for 
reconsideration of that decision was denied in March 1990.  
The April 1989 decision was final.  Therefore, as a final 
decision, its holding precludes an award of a total 
disability rating for compensation based on unemployability 
prior to that time, and no useful purpose would be served, in 
the present decision, by examining the medical evidence dated 
earlier than April 1989, since any such evidence would have 
been previously considered by the Board in its decision at 
that time.

We recognize that Public Law No. 105-111, 111 Stat. 2272 
(Nov. 21, 1997), amended title 38 of the United States Code 
by inserting new sections 5109A and 7111.  Those new sections 
permit an individual to raise a claim that there was clear 
and unmistakable error (CUE) in a previously final Board 
decision.  See Dittrich v. West, 11 Vet.App. 10, 11-12 
(1998).  Recently issued regulations implement that statute.  
See 64 Fed. Reg. 2134 (Jan. 13, 1999) (to be codified at at 
38 C.F.R. § 20.609(c)(4) and part 20, subpart O); 64 Fed. 
Reg. 7090 (Feb. 12, 1999) (to be codified at 38 C.F.R. 
§ 20.1405(a)).

For the Board to entertain jurisdiction based on the new law, 
however, there must be a claim raised which specifically 
asserts CUE in a prior Board decision, and which has been 
developed for appellate consideration.  Id.; see also 
Johnston v. West, 11 Vet.App. 240, 242; Carpenter v. West, 11 
Vet.App. 140, 144-45 (1998).  Review of the claims file 
discloses that there is no such claim before the Board at 
this time.

Under applicable criteria, section 5110(a) of title 38, 
United States Code, provides that "[u]nless specifically 
provided otherwise in this chapter, the effective date of an 
award based on . . . a claim for increase[] of compensation . 
. . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  On the other hand, section 5110(b)(2) of title 38 
specifically provides otherwise, as to certain cases, by 
stating that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."

Section 3.400 of title 38, Code of Federal Regulations, which 
implements the statutory provisions, provides, in pertinent 
part, as follows:

(o) Increases (38 U.S.C. 5110(a) and 5110(b)(2), . 
. .)-(1) General. Except as provided in paragraph 
(o)(2) of this section . . . , date of receipt of 
claim or date entitlement arose, whichever is 
later. . . .
(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.

38 C.F.R. § 3.400(o)(1), (2) (1998).

Pursuant to the foregoing, since the earliest application for 
a total disability rating for compensation based upon 
unemployability for the veteran's essential tremors following 
the Board's April 1989 decision was the claim received on 
March 27, 1990, an earlier effective date for the total 
disability rating for compensation based on unemployability 
may be granted only if a factually ascertainable increase in 
that disability occurred within one year before the March 27, 
1990 claim.  Accordingly, the Board need only review the 
available evidence dated between March 27, 1989, and March 
27, 1990, to determine whether this evidence reflects that 
the criteria for a total disability rating for compensation 
based on unemployability due to service-connected disability 
were met at some point within that window of time.

The only evidence received during that time period is the 
report of Dr. Palkovitz, dated March 23, 1990, and received 
at the RO March 27, 1990.  Dr. Palkovitz reported a 
relentlessly progressive course, significant worsening, and 
current total incapacitation.  Specifically, the physician 
stated, "At this point, it appears that the patient is 
totally incapacitated and is not capable of performing any 
type of gainful employment."  In the decision of March 1994, 
the Board identified that statement as constituting the claim 
and (in conjunction with later-generated medical data, such 
as a May 1990 statement of the same physician and a July 1992 
VA examination) the evidence upon which the total disability 
claim was granted on appeal.  The RO, in implementing the 
Board's decision, assigned an effective date of March 27, 
1990.

In reviewing the record, we observe that there is no medical 
evidence to establish that the veteran was totally disabled 
prior to March 1990.  Although we certainly respect the 
veteran's contentions in that regard, he is not competent to 
offer medical opinions.  See Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Moreover, Dr. Palkovitz's report, which did provide competent 
medical evidence that the veteran was unemployable, 
specifically used the phrase "at this point."  That report 
in no way supports entitlement to an effective date in 1970, 
as the veteran contends, but it does provide a basis for a 
finding that it was "factually ascertainable that an 
increase in disability had occurred" as of the date of the 
letter, i.e., March 23, 1990, as opposed to the date assigned 
by the RO, which was the date of receipt of the letter, March 
27, 1990.  38 C.F.R. § 3.400(o)(2) (1998).

In view of the foregoing, applying the legal criteria cited 
above, the Board concludes that the effective date for the 
assignment of the veteran's total disability rating for 
compensation based upon individual unemployability due to 
service-connected disability should be March 23, 1990.

Entitlement to special monthly compensation based upon need
for regular aid and attendance or being housebound.

In addition, the veteran contends that he is in need of 
regular aid and attendance due to his service-connected 
disability.

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991), in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim.  The Board is satisfied that all available 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  The Board therefore finds that the duty 
to assist has been met.

Special monthly compensation is payable where a veteran has 
service-connected disability which renders him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 1998); 
38 C.F.R. §3.350(b) (1998).  In determining the need for 
regular aid and attendance, consideration will be given to 
the inability of the veteran to dress or undress himself, or 
to keep himself clean; frequent need of adjustment of any 
prosthetic which by reason of the disability cannot be done 
without aid; inability of the veteran to feed himself; 
inability to attend to the wants of nature; or incapacity to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition, which through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a) (1998).  If a veteran 
has a service-connected disability rated as total, and (1) 
has additional service-connected disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of such veteran's service-connected disability or 
disabilities, is permanently housebound, then special monthly 
compensation may be paid.  For these purposes, the 
requirement of "permanently housebound" will be considered 
to have been met when the veteran is substantially confined 
to such veteran's house or immediate premises due to a 
service-connected disability or disabilities which it is 
reasonably certain will remain throughout such veteran's 
lifetime.  38 U.S.C.A. § 1114(s).

Here, the veteran has not been found to be medically unable 
to perform the necessary regular activities for himself, and 
the medical evidence does not show him to be housebound.  To 
the contrary, on most recent examination in August 1996, the 
veteran reported that he fed himself, dressed himself, used 
an electric razor, had self bowel/bladder elimination 
patterns, could ambulate short distances with a cane, and 
traveled around the grounds of the convalescent home where he 
lived using a scooter.  We note that he reportedly needed 
assistance with complete bathing and with washing his 
clothes.  While there is no dispute that the veteran has 
limitations to performing self care, due to his service-
connected essential tremors and age, the limitations do not 
render him so helpless as to be in need of regular aid and 
attendance, according to the applicable VA statutes and 
regulations.  

Under the circumstances described above, the Board must find 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or on being permanently housebound.


ORDER

1.  To the extent that entitlement to an effective date of 
March 23, 1990, for the assignment of a total disability 
rating for compensation based upon individual unemployability 
due to service-connected disability is hereby awarded, the 
appeal for an earlier effective date is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

2.  Entitlement to special monthly compensation based upon 
need for regular aid and attendance or being housebound is 
denied.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 13 -


